             NOTICE OF TEMPORARY MODIFICATION
    OF PROCEDURES BEFORE THE HONORABLE JEFFERY A. DELLER


                              Date: March 16, 2020
                             Updated: April 20, 2020


        Public health authorities have advised public and private agencies to
promptly take necessary and appropriate precautions to reduce exposure to novel
coronavirus (COVID-19) and slow the spread of the disease. The United States
District Court for the Western District of Pennsylvania has taken proactive action
as set forth in its Administrative Order Concerning Jury Trials and Certain Other
Proceedings Relative to COVID-19 Matters, found at Misc. No. 2:20-mc-394-MRH.
The United States Bankruptcy Court for the Western District of Pennsylvania has
also undertaken proactive measures as set forth in its Standing Order Re:
Telephonic Appearance at Hearings Mandatory, found at Misc. Proc. #20-204. The
gist of these measures includes requiring counsel and parties-in-interest to utilize
technologies providing for remote participation in proceedings before the Court,
and thus enabling “social distancing” to avoid and minimize the spread of COVID-
19.

      Consistent with these proactive measures, all counsel and parties-in-
interest having matters on Judge Deller’s docket are advised that the Court
remains open, with temporary modifications in terms of the manner in which
contested matters are heard before the Court. That is, unless otherwise ordered
by the Court:

      1.    Mandatory Telephonic Hearings:

            A.     All matters, except for sale motions and evidentiary hearings,
                   (Updated: March 31, 2020) shall be heard telephonically by
                   Judge Deller consistent with the procedures set forth below.

            B.     Because telephonic participation is mandatory until further
                   notice, parties should not seek leave of court to participate
                   telephonically.

            C.     Evidentiary hearings shall be separately noticed by the Court.
                   All sale motions shall be filed, served, and processed utilizing
                   procedures previously in existence for cases before Judge
                   Deller; provided however, the modification to self-scheduled
                   hearing date selections as set forth in Paragraph 2(A) below
                   shall apply to all sale motions.
2.   Modification to Self-Scheduling:

     A.    Going forward, motions which are self-scheduled on Judge
           Deller’s docket shall utilize a self-scheduled hearing date that
           is not prior to May 1, 2020. Stated in other words, any party
           preparing and filing a self-scheduled matter from and after the
           date of this notice shall select a hearing date that is on the
           published hearing dates for Judge Deller that is on or after May
           1, 2020.

     B.    Going forward when noticing any self-scheduled motion,
           counsel and parties-in-interest are directed to complete, file
           and serve the attached Notice of Telephonic Hearing and
           Response Deadline Regarding Motion of [Name of Party] for
           [Insert Relief Sought] which is annexed hereto at Exhibit “A”.

     C.    With respect to any future motion or application to be filed,
           and to the extent any party-in-interest has an emergency
           matter or desires a telephonic hearing prior to May 1, 2020,
           counsel to such parties (or the party, if appearing pro se) shall
           not self-schedule such motion or application. Rather, the party
           seeking a hearing prior to May 1, 2020 shall set forth in their
           motion or application the reason why an earlier hearing is
           necessary and the Court shall, upon review of the reasons
           stated, separately schedule a telephonic hearing on the same.

     D.    As to matters currently scheduled or self-scheduled prior to
           May 1, 2020, the Court is reviewing those matters and is
           determining whether such matters shall go forward
           telephonically as scheduled or should be continued. Orders or
           text orders shall be entered by Judge Deller in each particular
           case where such motions or applications are currently pending
           which shall provide instructions to counsel and the parties.

3.   Mechanics of Telephonic Participation:

     A.    Parties wishing to appear telephonically must register (and
           pay the regular charge) with CourtCall online at
           www.CourtCall.com or by phoning CourtCall at (866) 582-
           6878 no later than twenty-four (24) hours prior to a
           scheduled hearing. (Updated April 20, 2020) Parties wishing
           to appear telephonically must register (and pay the regular
           charge) with CourtCall at (866) 582-6878 no later than
                              -2-
     twenty-four (24) hours prior to a scheduled hearing.

B.   Registrants must provide CourtCall with the following
     information:
     (1) case name and number;
     (2) name of the judge conducting the hearing;
     (3) the hearing date and time(s);
     (4) the participant’s name, address, and telephone
     number;
     (5) the name of the party or parties whom the participant
     represents;
     (6) the matter(s) on which the participant wishes to be heard or
     whether the participant intends to monitor the proceedings in
     “listen-only” mode; and
     (7) any other information required by CourtCall.

C.   All parties appearing by telephone must abide by the following
     directives at all times during the conduct of telephonic
     hearings:

     (1)   Use of a speaker phone, cellular phone, or phone located
           in a public place is prohibited;
     (2)   All parties must use their “mute” buttons when not
           speaking;
     (3)   Placing the Court on “hold” during the call is prohibited;
     (4)   Conversations with any party, other than the Court, are
           prohibited; and
     (5)   Any interference with the call, including background
           noise which disturbs the proceedings, is prohibited.

D.   Failure to comply with these telephonic procedures may result
     in the Court imposing sanctions.

E.   All parties appearing telephonically must dial-in to CourtCall
     not less than ten (10) minutes prior to the scheduled start of
     the hearing. Parties participating telephonically should be
     aware that, based on the Court’s docket, a hearing may not
     begin until after the time scheduled. In that event, parties
     who wish to participate must remain on the line until the
     case is called.

F.   The Court will not call a case a second time. Parties who do
     not appear when the case is called will be deemed to have
                         -3-
                  waived their appearance and the Court will proceed with the
                  hearing, and the Court may enter an order adjudicating the
                  matter.
           G.     To the extent counsel represents a party-in-interest, and the
                  party-in-interest would like to attend the telephonic hearing,
                  the party-in-interest may directly register for CourtCall and
                  participate in such fashion according to the procedures set
                  forth above. Alternatively, the party-in-interest may request
                  relief pursuant to Paragraph 4 below.

4.   Further Relief: The Court may review or amend these temporary procedures
     on a case-by-case basis, to the extent there is cause and extenuating
     circumstances to do so. To the extent counsel or any party-in-interest
     desires relief from any of these interim procedures, such party shall file with
     the Court a written motion to modify the applicable procedures. In any
     such motion, the party requesting relief shall state with particularity the
     modification sought and the reason why it is necessary or appropriate for
     the Court to modify the applicable procedure.




                                       -4-
                                Exhibit “A”
                Form Notice of Telephonic Hearing to Be Used
      In Self-Scheduled Motions and Applications Before Judge Deller

                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                              )
IN RE:                                        )
                                              )
Courtney L. Dunn,                             ) Case No. 20-21938-JAD
                                              )
                      Debtor(s).                )     Chapter 7
                                              X
                                              )
Toyota Lease Trust                            )
                                              )
                     Movant,                  )
                                              )
             -v-                              )
                                              )
Courtney L. Dunn                              )
                                              )
                     Respondent.              )
                                              X

NOTICE OF HEARING AND RESPONSE DEADLINE REGARDING MOTION OF
TOYOTA LEASE TRUST FOR MOTION FOR RELIEF FROM THE AUTOMATIC STAY
TO THE RESPONDENT(S):

      You are hereby notified that the Movant seeks an order affecting your rights
or property.

       You are further instructed to file with the Clerk and serve upon the
undersigned attorney for Movant a response to the Motion by no later than
August 19, 2020 (i.e., seventeen (17) days after the date of service below),
in accordance with the Federal Rules of Bankruptcy Procedure, the Local Rules
of this Court, and the general procedures of the presiding judge as found on
the Court’s webpage at www.pawb.uscourts.gov.

        If you fail to timely file and serve a written response, an order granting the
relief requested in the Motion may be entered and the hearing may not be held.
Please refer to the calendar posted on the Court’s webpage to verify if a default
order was signed or if the hearing will go forward as scheduled. You should take
this Notice and the Motion to a lawyer at once.

      A telephonic hearing will be held on August 21, 2020 at 11:00 a.m.
      before the Honorable Jeffery A. Deller. Parties wishing to appear
      telephonically must register (and pay the regular charge) with
      CourtCall at (866) 582-6878 no later than twenty-four (24) hours prior
      to the scheduled hearing. All counsel and parties participating
      telephonically shall comply with the procedures of telephonic
      participation set forth in the procedures for Judge Deller’s cases, which
      may be found on the Court’s webpage at www.pawb.uscourts.gov.

      Only a limited time of ten (10) minutes is being provided on the calendar.
No witnesses will be heard. If there is an issue of fact, an evidentiary hearing will
be scheduled by the Court for a later date.


Date of Service: July 31, ,2020           Rebecca A. Solarz, Esquire
                                            Attorney for Movant/Applicant
                                            /s/ Rebecca A. Solarz _
                                            Signature
                                            701 Market       Street, Suite      5000,
                                            Philadelphia, PA 19152
                                            Address
                                            (412)-430-3594_ _
                                                                 _
                                            Telephone Number
                                            315936_

                                               Attorney I.D. No.




                                         -2-
